The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. In addition to a reliable identification by the victim, defendant was connected to the crime through cell phone records. Although the phone service subscriber was a person other than defendant, there was a sufficient circumstantial linkage between defendant and the phone, and we reject defendant’s related claim that the phone records should have been excluded as irrelevant (see People v Mirenda, 23 NY2d 439, 452-454 [1969]).
Defendant’s challenge to the court’s response to a jury note is unpreserved and we decline to review it in the interest of justice. *576As an alternative holding, we also reject it on the merits. The court provided a meaningful response that could not have caused defendant any prejudice. Concur — Tom, J.P., Andrias, Saxe, McGuire and Manzanet-Daniels, JJ.